Citation Nr: 0631767	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  98-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a low 
back injury.


REPRESENTATION

Appellant represented by:	Charles Bayer, Attorney


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

In a June 2005 decision, the Board reopened, and then 
denied, his claim of entitlement to service connection for 
residuals of a low back injury.  The veteran subsequently 
appealed the case to the United States Court of Appeals for 
Veterans Claims (Court).  While that case was pending at the 
Court, the veteran's attorney and the VA Office of the 
General Counsel filed a joint motion to vacate the Board's 
decision and remand the veteran's claim for readjudication.  
In a July 2006 Order, the Court granted the joint motion, 
vacated the Board's June 2005 decision, and remanded this 
case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

Pursuant to the July 2006 Court Order, the Board finds that 
a remand is necessary to afford the veteran a VA 
examination.  The VA examiner will be asked to provide an 
opinion as to the etiology of any currently diagnosed 
residuals of an in-service low back injury. 

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that enhanced 
VCAA notice may be needed in certain claims for 
compensation.  The Board is confident that the RO will 
effectuate the new requirements of the Court in this matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran should be afforded an 
appropriate (e.g., orthopedic) VA 
examination to determine whether there is a 
causal nexus between any currently 
manifested low back disorder and his active 
military service from September 1965 to 
October 1966.  All indicated tests and 
studies should be conducted, and all 
findings described in detail.  The claims 
file must be made available to the examiner 
for review, and the examination report 
should reflect that such review is 
accomplished.

a.  A diagnosis of any currently 
manifested low back disorder should be 
made, and the examiner should render an 
opinion as to whether the condition is 
etiologically related to the veteran's 
military service.  The examiner is asked 
to specifically discuss the August 1966 
service medical records showing a low 
back injury and a July 2002 written 
statement from Dr. McCarther, in which he 
stated that the veteran suffered the 
initial injury to his back during 
military service in 1966.  All special 
studies or tests, including X-ray films, 
if necessary, are to be done.

b.  The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current low back 
disability is related to the veteran's 
active service.

c.  Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

d.  If it cannot be determined whether 
the veteran currently has a low back 
disability that is related to his active 
service, on a medical or scientific basis 
and without invoking processes relating 
to guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
report, and explain why this is so.

2.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of 
the appeal.  38 C.F.R. § 20.1100(b) (2006).


